   Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 1 of 14 PageID #:851




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SEPARATION OF HINDUISM FROM                    )
OUR SCHOOLS, an unincorporated                 )
association; CIVIL LIBERTIES FOR               )
URBAN BELIEVERS, an unincorporated             )
association; AMONTAE WILLIAMS,                 )
individually and as a representative           )
for all similarly situated persons;            )
DASIA SKINNER, individually and as a           )
representative for all similarly situated      )
persons; and DARRYL WILLIAMS,                  )
individually and as a representative           )
for all similarly situated persons,            )
                                               )     Case No. 20 C 4540
             Plaintiffs,                       )
                                               )
             vs.                               )
                                               )
CHICAGO PUBLIC SCHOOLS,                        )
City of Chicago School District #299;          )
THE DAVID LYNCH FOUNDATION;                    )
and the UNIVERSITY OF CHICAGO,                 )
                                               )
             Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      On May 21, 2021, the Court granted the defendants' motion to dismiss the

plaintiffs' amended complaint in part. See generally Separation of Hinduism From Our

Schs. v. Chicago Pub. Schs., City of Chicago Sch. Dist. #299, No. 20 C 4540, 2021 WL

2036536, at *1 (N.D. Ill. May 21, 2021). The plaintiffs now seek leave to amend and

have submitted a proposed second amended complaint in an effort to cure the

deficiencies in the first amended complaint.
    Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 2 of 14 PageID #:852




                                         Discussion 1

       Federal Rule of Civil Procedure 15(a) "directs courts to freely give leave to

amend when justice so requires." Always Towing & Recovery, Inc. v. City of Milwaukee,

2 F.4th 695, 707 (7th Cir. 2021) (alterations accepted) (internal quotation marks

omitted). But leave to amend is not guaranteed. See id. "[C]ourts in their sound

discretion may deny a proposed amendment if the moving party has unduly delayed in

filing the motion, if the opposing party would suffer undue prejudice, or if the pleading is

futile." Soltys v. Costello, 520 F.3d 737, 743 (7th Cir. 2008).

       Delay is not a legitimate basis for denial of leave to amend in this case; plaintiffs

acted promptly after the Court dismissed the previous version of their complaint. The

real question is futility. An amendment is futile "only if it appears to a certainty that [the]

plaintiff cannot state a claim." Barry Aviation Inc. v. Land O'Lakes Mun. Airport

Comm'n, 377 F.3d 682, 687 (7th Cir. 2004); see also Garcia v. City of Chicago, 24 F.3d

966, 970 (7th Cir. 1994) ("[F]utile repleadings include restating the same facts using

different language, reasserting claims previously determined, failing to state a valid

theory of liability, and the inability to survive a motion to dismiss." (citations omitted)).

       As with the previous version of the complaint, the defendants argue that the

plaintiffs other than Amontae Williams lack standing and that the repleaded versions of

previously dismissed claims fail to state a claim upon which relief may granted. On the

latter point, a complaint "must (1) describe the claim in sufficient detail to give the

defendant fair notice of the claim and [the] grounds on which it rests and (2) contain



1 The factual background was summarized in the Court's prior opinion. See Separation
of Hinduism From Our Schs., 2021 WL 2036536, at *1–4. The Court assumes
familiarity with those facts and will not repeat them here.
                                               2
     Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 3 of 14 PageID #:853




sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face." Cornielsen v. Infinium Cap. Mgmt., LLC, 916 F.3d 589, 598 (7th Cir. 2019)

(citation omitted) (internal quotation marks omitted). A claim is plausible on its face

"when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Bissessur v. Indiana

Univ. Bd. of Trustees, 581 F.3d 599, 602 (7th Cir. 2009) (internal quotation marks

omitted). A complaint's factual allegations "must be enough to raise a right to relief

above the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

"Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A.     Skinner's standing

       In the prior opinion, the Court concluded that Dasia Skinner lacked standing to

sue because she did not allege an injury in fact under either the Free Exercise Clause

or the Establishment Clause. See Separation of Hinduism From Our Schs., 2021 WL

2036536, at *10. Missing from the prior complaint were any allegations that Skinner

had "direct involvement" in the Quiet Time program or "any description of how her mere

proximity to students participating in Quiet Time would have inhibited her religious

beliefs." Id.

       The proposed second amended complaint does not cure these deficiencies. See

2d Amd. Compl. ¶¶ 84–120. Regarding her Establishment Clause claim, she still does

not allege that she actually participated in the Quiet Time program. See Separation of

Hinduism From Our Schs., 2021 WL 2036536, at *10. As with the prior complaint,

almost everything Skinner alleges about the Quiet Time program—how it was



                                               3
    Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 4 of 14 PageID #:854




conducted, students' experiences, and parents' reactions—comes secondhand from her

conversations with students, parents, and Quiet Time instructors. See id.

       Though the plaintiffs argue in their brief that Skinner facilitated the Quiet Time

program when she led sessions, their complaint does not allege that. See Pl.'s Reply

Br. at 5–6. The complaint only alleges that Skinner felt pressure to "support the 'Quiet

Time' program," "encourage CPS students to participate," "evaluate students," and

"follow the schedule and facilitate . . . meditation sessions," not that she succumbed to

that pressure. 2d Amd. Compl. ¶¶ 87, 88, 91, 92. Skinner also alleges that she was

told by a staff member "that she was expected to make sure that the students were

doing the program." Id. ¶ 89. Declaring one "felt pressure" or was "expected" to

participate in an activity is not the same as alleging that one participated in the activity. 2

Skinner cites no authority to support the proposition that being on the receiving end of

unsuccessful exhortations to an adult to participate in a religious activity amounts to an

injury that gives rise to standing under Article III.

       Skinner still fails to identify what personal injury she suffered "as a consequence

of the alleged constitutional error." See Valley Forge Christian Coll. v. Americans

United for Separation of Church & State, Inc., 454 U.S. 464, 485 (1982); see also

Separation of Hinduism From Our Schs., 2021 WL 2036536, at *10. The complaint

states that Skinner addressed her concerns about the Quiet Time program with various

administrators, with a local school council, and with the Board of Education of the City of

Chicago. 2nd Amd. Compl. ¶¶ 97–105. Skinner alleges that after she raised her



2The plaintiffs presumably know the difference because in both their amended
complaint and in their proposed second amended complaint, they allege that Amontae
Williams was coerced to participate and actually participated in Quiet Time.
                                               4
    Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 5 of 14 PageID #:855




concerns, she was "blocked from receiving or accepting work" within CPS while she

was under investigation. Id. ¶¶ 106–115. Skinner never learned the purpose of

investigation. Id. ¶ 110.

       To the extent the investigation and Skinner's lockout were injuries, they were

injuries that resulted from her decision to publicly share her concerns about Quiet Time,

not injuries that resulted from her participation in Quiet Time. The plaintiffs' proposed

second amended complaint makes that clear. The plaintiffs' allege that "[p]rior to

voicing her concerns about the religious elements" of Transcendental Meditation and

Quiet Time, Skinner "had not had any difficulty receiving or accepting assignments" and

"had not been placed under investigation." Id. ¶¶ 116–117. Thus, these alleged injuries

are not related to any of Skinner's claims in this case and are not the direct

consequences of the alleged unconstitutional error at the heart of those claims—the

purported religious components of the Quiet Time program. 3

       From Skinner's remaining allegations, one can at most infer that she was injured

by observing conduct that she objected to. But the intensity of Skinner's interest in

upholding the Establishment Clause "is not a permissible substitute for the showing of

injury itself." See Valley Forge Christian Coll., 454 U.S. at 485. Abstract injuries

stemming from the nonobservance of the Constitution by others is not a "species of

injury in fact" under the Establishment Clause. See Freedom From Religion Found.,

Inc. v. Obama, 641 F.3d 803, 808 (7th Cir. 2011) (internal quotation marks omitted).



3 Given this conclusion, the Court need not consider the Board's arguments regarding
municipal liability under Monell v. Department of Social Services. of City of New York,
436 U.S. 658 (1978). The Court notes that Skinner does not attempt to support her
claims on the basis that she was retaliated against for exercising her right to free
speech on a matter of public concern.
                                             5
    Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 6 of 14 PageID #:856




       Regarding her Free Exercise claim, Skinner still has not explained how her

religious beliefs were violated—a necessary component for standing. See Sch. Dist. of

Abington Twp. v. Schempp, 374 U.S. 203, 225 n.9 (1963) ("[T]he requirements for

standing to challenge state action under the Establishment Clause, unlike those relating

to the Free Exercise Clause, do not include proof that particular religious freedoms are

infringed."). The proposed second amended complaint is devoid of any explanation of

how Skinner's "mere proximity to students participating in Quiet Time would have

inhibited her religious beliefs." See Separation of Hinduism From Our Schs., 2021 WL

2036536, at *10.

       Finally, Skinner does not have standing to bring a claim under the Illinois

Religious Freedom Restoration Act (IRFRA). IRFRA creates a right of action against a

government, subdivision, or government official that "substantially burden[s] a person's

exercise of religion." See 775 ILCS 35/15. Because Skinner has not alleged that she

was presented with "a coercive choice of either abandoning [her] religious convictions"

or participating in the allegedly unconstitutional conduct," she has not alleged an injury

sufficient to confer standing under IRFRA. 4 See Diggs v. Snyder, 333 Ill. App. 3d 189,

194, 775 N.E.2d 40, 44 (2002) (citing Wisconsin v. Yoder, 406 U.S. 217–18 (1972));

Students & Parents for Priv. v. Sch. Dirs. of Twp. High Sch. Dist. 211, 377 F. Supp. 3d

891, 905 (N.D. Ill. 2019).

       In sum, Skinner's allegations in the proposed second amended complaint are

insufficient to confer standing. The Board's argument regarding Skinner's eligibility as a



4Because Skinner does not have standing to bring her IRFRA claim, the Court does not
consider the parties' statute of limitations arguments.

                                             6
     Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 7 of 14 PageID #:857




class representative is therefore moot.

B.     Darryl Williams's taxpayer standing

       In its prior opinion, the Court concluded that Darryl Williams was not eligible for

either federal, state, or municipal taxpayer standing. Separation of Hinduism From Our

Schs., 2021 WL 2036536, at *8–10. In the proposed second amended complaint, the

plaintiffs reassert that Darryl has taxpayer standing. But—despite the Court's clear

directional signals—the new version of the complaint contains the same deficiencies as

the previous one.

       As before, the complaint does not state which form of taxpayer standing the

plaintiffs believe Darryl is eligible for, so the Court considers all three. Darryl is still not

challenging a federal appropriation or a state appropriation, so he does not meet the

requirements for either federal or state taxpayer standing. See Laskowski v. Spellings,

546 F.3d 822, 826 (7th Cir. 2008) (Federal taxpayer standing only exists "when a

taxpayer challenges a specific congressional appropriation—not a government program

or activity funded from general appropriations."); Hinrichs v. Speaker of House of

Representatives of Indiana Gen. Assembly, 506 F.3d 584, 598 (7th Cir. 2007) (State

taxpayers "must establish the requisite nexus between their status and the challenged

enactment in order to meet the test articulated in Flast.").

       Nor is Daryl eligible for municipal taxpayer standing. Rather than returning with

allegations that demonstrate "that the municipality has actually expended funds on the

allegedly illegal elements of the disputed practice,” see Protect Our Parks, Inc. v.

Chicago Park Dist., 971 F.3d 722, 735 (7th Cir. 2020), the proposed second amended

complaint basically repackages and re-presents the allegations this Court has already



                                                7
     Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 8 of 14 PageID #:858




said were insufficient. The plaintiffs allege that the Board used public funds and

resources to create environments where Hindu beliefs and Transcendental Meditation

were practiced. 2d Amd. Compl. ¶ 127. But there is a chasm between using public

funds for ancillary services (e.g., school operations or construction) that Quiet Time

happened to benefit from, and using funds to directly support the allegedly illegal

elements of Quiet Time. The former is legal; the latter is not.

       Because the proposed second amended complaint is devoid of allegations that

the Board expended funds on the allegedly illegal elements of the Quiet Time program,

the complaint does not cure the deficiencies regarding Darryl's taxpayer standing.

C.     SHOS's and CLUB's standing

       In the prior complaint, neither SHOS nor CLUB met the requirements for

associational standing because they failed to allege that their members sustained an

injury and had standing to sue. Separation of Hinduism From Our Schs., 2021 WL

2036536, at *10–11. In the proposed second amended complaint, they supplement

their claims. Now, SHOS says that its membership "includes each individually named

Plaintiff in this matter, as well as . . . similarly situated unnamed others." 2d Amd.

Compl. ¶ 10. CLUB alleges that its membership "includes individual churches and

ministries associated with students who attended the CPS schools that facilitated the

'Quiet Time' program." Id. ¶ 11.

       Those revisions do not get either organization past the post. One element of

associational standing is that "neither the claims asserted, nor the relief requested,

requires the participation of individual members in the lawsuit." Disability Rts.

Wisconsin, Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d 796, 801 (7th Cir. 2008).



                                             8
   Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 9 of 14 PageID #:859




The proposed second amended complaint, like the first, seeks monetary damages

along with injunctive and declaratory relief. But actions for monetary damages require

the participation of individual members. See United Food & Commercial Workers Union

Local 751 v. Brown Grp., Inc., 517 U.S. 544, 546 (1996) ("'[I]ndividual participation' is

not normally necessary when an association seeks prospective or injunctive relief for its

members, but . . . such participation would be required in an action for damages to an

association’s members."). "Associational standing is inappropriate if whatever injury

may have been suffered is peculiar to the individual members concerned, and both the

fact and extent of injury would require individualized proof." Duncan Place Owners

Ass'n v. Danze, Inc., 927 F.3d 970, 977 (7th Cir. 2019) (internal quotation marks

omitted) (holding that condominium association could not assert damages on behalf of

individual unit owners); see also Sanner v. Bd. of Trade of City of Chicago, 62 F.3d 918,

923 (7th Cir. 1995) (concluding that there could be no associational standing in a suit

that required "the calculation of damages for each of the individual farmers").

       SHOS and CLUB are not be able to seek injunctive or declaratory relief either. A

plaintiff "must establish that he has sustained or is immediately in danger of sustaining

some direct injury." Tobin for Governor v. Ill. State Bd. of Elections, 268 F.3d 517, 528

(7th Cir. 2001). Neither an "abstract injury," "past exposure to illegal conduct," nor

speculation that a plaintiff "may suffer the same injury at some time in the future," will

suffice in demonstrating "a present case or controversy regarding prospective equitable

relief." See id. (internal quotation marks omitted).

       The plaintiffs have not established a significant likelihood and immediacy of

future injury. The Quiet Time program ended in 2019. See Dkt. no. 19–2 at ECF p. 2–3



                                              9
     Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 10 of 14 PageID #:860




of 3; dkt. no 19–3 at ECF p. 2–17 of 17. And the plaintiffs have not demonstrated that

there is a realistic threat the program will be restarted. See Separation of Hinduism

From Our Schs., 2021 WL 2036536, at *12.

         The Court also notes that CLUB faces a third standing-related problem. To

have standing to sue, its members would need to have standing to sue in their own

right. See Disability Rts., 522 F.3d at 801. CLUB does not allege that the students

"associated" with its membership-ministries participated in the Quiet Time program and

were injured because of their participation.

        In sum, SHOS and CLUB lack standing to pursue their claims. 5

D.      Section 1983 claims against DLF and the University

        In the prior complaint, the Court dismissed the remaining plaintiffs' 42 U.S.C. §

1983 claims and their IRFRA claims against the David Lynch Foundation and the

University of Chicago. See Separation of Hinduism From Our Schs., 2021 WL

2036536, at *15–18. The proposed second amended complaint adds new allegations to

avoid that same result.

        As indicated in the Court's earlier ruling, a private actor like DLF and the

University is subject to liability under 42 U.S.C. § 1983 only if the plaintiffs adequately

allege that the private actor was "a willful participant in joint action with the State or its

agents." Id. at *16. "To establish [section] 1983 liability through [the joint participation

doctrine], a plaintiff must demonstrate that: (1) a state official and private individual(s)

reached an understanding to deprive the plaintiff of his constitutional rights, and (2)




5To the degree the Williamses seek to resuscitate their claims for injunctive and
declaratory relief, that effort fails for the same reasons.
                                               10
   Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 11 of 14 PageID #:861




those individual(s) were willful participants in joint activity with the State or its agents."

Spiegel v. McClintic, 916 F.3d 611, 616 (7th Cir. 2019) (alterations accepted; internal

quotation marks omitted). Bare allegations of joint action or a conspiracy are

insufficient, id. at 617; as with any claim, sufficient facts must be alleged to make the

claim of joint action or conspiracy plausible.

       The plaintiffs now allege that both DLF and the University knew of the allegedly

unconstitutional elements of Quiet Time and went forward with the program in

conjunction with the Board. With regard to DLF, the plaintiffs allege that it "specifically

created the 'Quiet Time' program as a potential vehicle for teaching [Transcendental

Meditation] in the public schools . . . despite knowing of the religious elements of TM

and the 'Quiet Time' program." 2d Amd. Compl. ¶ 21. With regard to the University, the

plaintiffs allege that it "became familiar with the religious elements of TM and the 'Quiet

Time' program as part of their vetting process." Id. ¶ 24. The plaintiffs allege that DLF,

the University, and the Board "worked collaboratively" to establish parameters for the

program and to implement it. Id. ¶¶ 30, 31. The plaintiffs allege that both entities knew,

in proposing the program, that they "would be violating the First Amendment rights of . .

. students, teachers, and parents of minor students." Id. ¶¶ 22, 25.

       These are not "bare allegations" of willful participation in joint action or

conspiracy, as was the case in Spiegel. See Spiegel, 916 F.3d at 617. Rather, the

allegations are that DLF and the University were directly and jointly involved in planning

and implementing the program in the schools. The Court does not view this as an

implausible allegation with regard to either entity: DLF is claimed to have created the

program as part of its mission of "widespread implementation of Transcendental



                                               11
   Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 12 of 14 PageID #:862




Meditation," 2d Amd. Compl. ¶ 16, and given its background it is certainly plausible that

DLF knew of the aspects of Transcendental Meditation and the Quiet Time program that

are claimed to have caused the program to run afoul of the First Amendment. With

regard to the University, given the allegations that it vetted the program and participated

directly in its implementation—allegations that the Court must take as true at this

stage—it is likewise plausible that the University was aware of the same features of the

program that are alleged to have made it unconstitutional.

       The Court therefore overrules DLF and the University's arguments that the

plaintiffs have failed to adequately allege joint participation in a way sufficient to render

them potentially liable for the violation of the remaining plaintiffs' constitutional rights.

       The University next argues that plaintiffs have not adequately alleged its liability

under Monell. (DLF does not make this argument and thus has forfeited the point.)

Under Monell, which the Seventh Circuit has extended to private corporations, see, e.g.,

Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017), an entity is not

liable under section 1983 just because it employs the alleged tortfeasor. Spiegel, 916

F.3d at 617. Thus to sustain a claim under section 1983 in this circuit against an entity

like the University, a plaintiff must plausibly allege that the "constitutional violation was

caused by an unconstitutional policy or custom of the [entity] itself." See Shields v.

Illinois Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014).

       The University argues the plaintiffs have not alleged that its participation in the

Quiet Time program was the result of an official policy or custom. The Court agrees;

the plaintiffs have made no effort to allege this and did not reply to this argument in the

University's response. Rather, the plaintiffs allege only that University employees were



                                               12
     Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 13 of 14 PageID #:863




sympathetic to the Quiet Time program and conducted research involving students in

the program. See 2d Amd. Compl. ¶¶ 17, 23, 27, 170. That is not sufficient to impose

liability under Monell.

        DLF, which as noted has not argued the plaintiffs failed to allege DLF's liability

under Monell, makes a different Monell-related argument: it contends that the plaintiffs

have not alleged any basis for the Board's liability under Monell and thus DLF could not

have conspired with a government actor under section 1983. The argument makes no

sense. Joint participant liability does not require DLF to have acted in concert with an

entity claimed to be liable under Monell; any state actor will do. One can easily infer

from the complaint that in setting up and carrying out the Quiet Time program at Bogan

High School (and other schools), DLF participated with someone employed by the

Board, and that is sufficient.

        In sum, although the remaining plaintiffs' section 1983 claims against the

University remain deficient, DLF is not entitled to dismissal of these claims.

E.      IRFRA claims against DLF and the University

        The proposed second amended complaint adequately states IRFRA claims on

behalf of Amontae Williams against DLF and the University (the Court previously

dismissed Darryl Williams's IRFRA claim, and the plaintiffs have not attempted to cure

the basis for dismissal). IRFRA is substantially identical to the federal Religious

Freedom Restoration Act (RFRA), and Illinois courts find federal case law "instructive"

in interpreting it. See People v. Latin Kings St. Gang, 2019 IL App (2d) 180610-U ¶ 95

n.1. Federal courts have held that RFRA's "acting under color of law" phrase is the

same as "acting under color of law" in section 1983 and triggers the same analysis.



                                             13
   Case: 1:20-cv-04540 Document #: 81 Filed: 08/17/21 Page 14 of 14 PageID #:864




Separation of Hinduism From Our Schs., 2021 WL 2036536, at *18 (citing cases). Just

as in its prior opinion, the Court applies "the same analysis for 'acting under color of law'

under RFRA—section 1983's analysis—to the IRFRA claims at issue here." Id.

Because the plaintiffs have properly alleged joint participation, the IRFRA claims against

DLF and the University are viable and those defendants are potentially liable for the

violation of Amontae Williams's constitutional rights. The University remains a

defendant on this claim, in contrast to the section 1983 claims, because Monell-like

allegations are not required to maintain a suit under IRFRA against an entity.

                                        Conclusion

       For the reasons stated above, the Court partly grants and partly denies the

plaintiff's motion for leave to amend [docket no. 71]. The claims that remain are the

Williamses' section 1983 claims for damages against the Board and DLF and Amontae

Williams's IRFRA claims against all three defendants. The proposed second amended

complaint otherwise fails to state a viable claim, as discussed in this opinion, whether

on the merits or for lack of standing. Plaintiffs should now file the second amended

complaint as its own docket entry. The Court will discuss further scheduling with the

parties at the telephonic status hearing set for tomorrow, August 18, 2021.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge
Date: August 17, 2021




                                             14
